PER CURIAM.
Movant pled guilty to the illegal sale of a controlled substance. Pursuant to a plea bargain, he was sentenced to ten years in prison.
Movant’s statement of facts reflects that movant was delivered to the Department of Corrections on January 15, 1993. His pro se Rule 24.035 motion was filed December 29, 1993, more than eleven months after his delivery to the Department of Corrections.
The motion court found that the motion was untimely and dismissed it. Movant appeals, contending that the time limits in Rule 24.035(b) violate his constitutional rights. However, our supreme court disagrees and has held that the limits are valid and mandatory. Day v. State, 770 S.W.2d 692, 695 (Mo. banc 1989).
The motion court’s judgment is based on findings of fact that are not clearly erroneous. No error of law appears. An opinion would have no precedential value. Rule 84.16(b).
The motion court’s judgment is affirmed.